Citation Nr: 0614631	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  01-05 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a higher rating for residuals of removal of 
the gallbladder currently rated at 10 percent since November 
5, 1993, and 30 percent since August 18, 1997.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Katherine King-Walker

INTRODUCTION

The veteran served on active duty from April 1979 to October 
1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a April 1996 RO rating decision.  A local hearing at the 
St. Petersburg, Florida RO was held by the decision review 
officer (DRO) in April 2003.

In December 2003, the veteran filed a new claim for a left 
index finger disability.  As this claim is still being 
developed, and has yet to be adjudicated by the agency of 
original jurisdiction (AOJ), the Board will not further 
discuss it.


FINDINGS OF FACT

1.   Prior to December 6, 1994, the residuals from gall-
bladder removal were productive of no more than mild 
impairment. 

2.  Since December 6, 1994, the residuals from gall-bladder 
removal were productive of severe impairment, including 
numerous treatments for right-upper quadrant pain.

3.  Throughout this appeal, the veteran has maintained full 
time employment and has not been hospitalized due to 
residuals of gallbladder removal.






CONCLUSIONS OF LAW

1.   Prior to December 6, 1994, the criteria for a rating in 
excess of 10 percent for residuals of gallbladder removal 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.114; Diagnostic Code 7318 
(2005).

2.  Effective from December 6, 1994, the criteria for a 30 
percent rating, and no more, for residuals of gallbladder 
removal are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.114; Diagnostic Code 7318 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for higher rating

Disability ratings are determined by applying a schedule of 
ratings that are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

Removal of the gallbladder that is nonsymptomatic warrants a 
noncompensable rating.  When there are mild symptoms, a 10 
percent rating is warranted.  The criterion for a 30 percent 
rating requires severe symptoms.  38 C.F.R. § 4.114, 
Diagnostic Code 7318.



Words such as "mild" and "severe" as related to removal of 
the gallbladder are not defined in the Schedule.  Thus, 
rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end to ensure an 
"equitable and just" result.  38 C.F.R. § 4.6 (2005). 

The veteran filed an original claim for residuals of the 
gallbladder removal in November 1993.  When service 
connection for residuals of removal of the gallbladder was 
originally granted in a May 1994 rating decision, the RO 
assigned an initial noncompensable rating under Diagnostic 
Code 7318, with an effective date in November 1993.  In 
October 1995, the veteran filed a claim for an increase 
rating.  By an April 1996 rating decision, the RO increased 
the rating to 10 percent, effective from November 1993.  In a 
March 1999 rating decision, the RO again increased the rating 
to 30 percent, effective from August 1997.  By a November 
2000 rating decision, the RO reduced the rating back to 10 
percent, effective from February 1, 2001.  The veteran 
properly appealed.  The Board found the reduction improper, 
and the RO increased the rating back to 30 percent, effective 
February 1, 2001.  Thus, the issue now under consideration is 
whether a rating in excess of 10 percent was warranted prior 
to August 1997, and whether a rating in excess of 30 percent 
is warranted since then.  

Service medical records indicate that the veteran underwent a 
cholecystectomy in 1986 due to multiple gallstones.  He had 
an uneventful post-operative recovery, but was treated in 
April 1989 for right-sided pain.  Post-service, during a 
January 1994 VA examination, the veteran reported no 
complaints of right-upper quadrant pain, but complained of 
bloating, nausea, and vomiting.  The examiner concluded that 
he had mild symptoms of abdominal tenderness, with some 
bloating and distention, which was made worse by eating large 
amounts of fatty foods.  

Thereafter, the records reflect that at a December 1994 VA 
outpatient visit, the veteran reported consistent right upper 
quadrant pain, which was a burning pain, which was 
exacerbated with eating spicy foods.  This pain was 
accompanied with nausea if he overate, and relieved by 
vomiting.  He reported the pain at a 7 on the pain scale.  
The examiner's impression was "post-choly syndrome [versus] 
RCBD stone [versus] PUD/gastritis."  The veteran also 
underwent a battery of tests, including an upper GI series 
and X-rays.  All objective tests reported normal results.  
Treatment included medications and restricted diet.  
Nevertheless, thereafter, he was routinely treated for 
complaints of right-upper quadrant pain.  In several 
outpatient visits in 1995, he reported complaints of right 
upper quadrant pain.  In an October 1995 progress note, the 
veteran reported that his pain caused him to seek treatment 
twice at the emergency department, in which he was given 
narcotics for pain.  The examiner concluded that the veteran 
suffered from chronic right-upper quadrant pain, which was 
not resolved with routine medications prescribed.

The veteran underwent a VA examination in August 1997.  He 
reported continuous (since his surgery), right epigastric 
pain, usually after eating, which felt like a burning pain.  
He also complained of stomach pain, especially after eating 
certain foods.  He was prescribed Tagamet.  The examiner 
diagnosed him with chronic digestive problems.  

In January 1999, he was treated in a private medical setting 
for right upper quadrant pain, nausea, and vomiting.  He was 
prescribed Pepcid and his symptoms resolved.  Later that 
month, at a private physician's office, he was again treated 
for complaints of severe right abdominal pain, and given 
Bentyl.  He was treated by the same office in February 1999, 
for similar symptoms.

The veteran underwent another VA examination in October 2000, 
complaining of the same symptoms (recurrent right upper 
quadrant pain, bloating, etc.).  The examiner diagnosed him 
with chronic, recurrent right upper quadrant pain.

During a May and August 2002 VA outpatient visit, the veteran 
continued to report right upper quadrant pain, and was 
referred to the VA pain management clinic during the May 2002 
visit.

In April 2003, the veteran underwent X-rays of his chest, 
complaining of continued right upper quadrant pain, and 
reported having difficulty sleeping and eating due to his 
symptoms.  The X-rays were negative.  At a May 2003 VA 
examination, he asserted that he had pain just about 
everyday, which was usually tolerable, but sometimes shot up 
to a 9 on the pain scale.  He reported that he was prescribed 
narcotics due to the pain, and that the medication helped.  
The examiner opined that the veteran was as likely as not 
suffering from post-cholecysectomy syndrome, but that it 
usually did not last as long as asserted, but further tests 
needed to be done to determine the exact cause of the pain.  
However, the veteran refused to undergo invasive testing.  
Outpatient records dated thereafter reflect on-going 
complaints of abdominal pain.  

Based on the foregoing, the Board concludes the veteran 
initially suffered from mild symptoms as a result of his gall 
bladder removal from bloating and tenderness.  Since December 
1994, however, the record shows on-going complaints of right-
upper quadrant pain, with bloating, nausea and vomiting, in 
addition to repeated hospital visits, treatments for right-
upper quadrant pain, and indications that routine medications 
did not resolve the pain (requiring narcotics).  In view of 
this, it may be concluded the veteran's disability was 
productive of severe symptoms since December 1994.  He is 
therefore entitled to a 30 percent rating for residuals of 
gallbladder removal effective from December 6, 1994.  See 38. 
C.F.R. § 4.114, Diagnostic Code § 7318.

Extra-schedular rating

The provisions of 38 C.F.R. § 3.321(b)(1) state that when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disabilities, an 
extraschedular evaluation will be assigned.  Factors to be 
considered are marked interference with employment and 
frequent hospitalizations.  The file is negative for evidence 
of hospitalizations due to residuals of gallbladder removal, 
or that the veteran's condition has impacted his ability to 
work to the extent that would warrant an extraschedular 
rating.  Indeed, according to a May 2002 VA progress note, he 
continues to work in the VA system as a lab technician, and 
walks daily.  Moreover, the 30 percent schedular rating 
already assigned is based upon the average impairment of 
earning capacity, and is intended to be considered from the 
point of view of the veteran working or seeking work.  
Therefore, extra-schedular consideration is not warranted.  

Duty to notify and assist

Applicable law imposes certain notice requirements on VA upon 
receipt of a claim for benefits.  These include: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim, (2) inform the 
claimant about the information and evidence that VA will seek 
to provide, (3) inform the claimant about the information and 
evidence the claimant is expected to provide, and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, 18 Vet.  App. 112 (2004) (Pelegrini 
II).  More recently, it has been determined in Court that 
proper notice should also include information regarding (a) 
degree of disability, including the evidence necessary to 
establish a disability rating and (b), the effective date for 
any disability evaluation awarded.  

The Board finds that through various documents sent to the 
veteran and his subsequent correspondence, he was provided 
requisite notice.  An April and May 2004 letter collectively 
notified the veteran of the requirements outlined in 
Pelegrini II.  He was not expressly asked to provide any 
evidence in his possession, but as evident from his 
correspondence and submitted evidence, the Board finds he 
understood the need to do so.  Moreover, a November 2003 and 
December 2005 supplemental statement of the case included the 
complete text of 38 CFR § 3.159, which contains the "any 
evidence in your possession" language.  In addition, the 
veteran was provided copies of all rating decisions, which 
explained effective dates of all awards granted.  

As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are his relevant VA and 
private treatment records.  Several VA examinations were 
conducted, and their reports were reviewed and are in the 
file.  There are no indications that relevant records exist 
that have not been obtained.  VA has satisfied its duties to 
notify and assist and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.  
App. 540, 546 (1991).



ORDER

Entitlement to a 30 percent rating for the residuals of 
cholecystectomy from December 6, 1994 is granted, subject to 
the law and regulations regarding the payment of monetary 
benefits.  

Entitlement to a rating in excess of 10 percent for the 
residuals of cholecystectomy prior to December 6, 1994 is 
denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


